Affirmed in Part, Reversed and Remanded in Part, and Majority and
Concurring and Dissenting Opinions filed June 17, 2008







Affirmed in
Part, Reversed and Remanded in Part, and Majority and Concurring and Dissenting Opinions filed June 17,
2008.
 
n The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00008-CV
____________
 
AMIR AHMED, Appellant
 
V.
 
AFREEN S. AHMED, Appellee
 

 
On Appeal from the 308th District Court
Harris
County, Texas
Trial Court Cause No. 2005-41063
 

 
C O N C U
R R I N G    AND    D I S S S E N T I N G    O P I N I O N




I agree
with the majority=s analysis and its conclusion that the Mahr is unenforceable
as a premarital agreement.  I further agree that the trial court=s award enforcing the agreement must
be reversed and the case remanded for reconsideration of the distribution of
the parties= assets.  I respectfully disagree, however, with the majority=s conclusion that, on these facts,
the interests of justice are served by allowing Afreen the opportunity to
recharacterize the Mahr and relitigate its enforceability under another
theory.  The parties do not contend that the case was tried on the wrong
theory, and the decision to try the Mahr solely as a premarital agreement
presumably reflects the intent of the contracting parties.  I would therefore
conclude that this is not an appropriate case for the exercise of a power that
is best reserved for more compelling circumstances.  Cf. Fanning v.
Fanning, 847 S.W.2d 225, 226 (Tex. 1993) (per curiam) (op. on reh=g) (remand in interests of justice
after law changed while appeal was pending); Scott v. Liebman, 404
S.W.2d 288, 294 (Tex. 1966) (counsel represented that party relied on statement
in Texas Supreme Court opinion that was subsequently disapproved); Scott
Bader, Inc. v. Sandstone Prods., Inc., 248 S.W.3d 802, 822 (Tex. App.CHouston [1st Dist.] 2008, no pet.)
(trial court=s sanctions prevented development of evidence).
 
 
 
 
/s/         Eva
M. Guzman
Justice
 
 
Judgment
rendered and Majority and Concurring and Dissenting Opinions filed June 17,
2008.
Panel consists of Justices Yates,
Guzman, and Brown. (Yates, J., majority).